PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-08-17_JUD_01_ME_01_FR.txt. 43

OPINION DISSIDENTE DE M. SCHÜCKING.

JE, SOUSSIGNE, ne puis pas non plus me rallier à l’arrét
rendu par la Cour, et cela pour les raisons suivantes :

I. Le droit au libre passage par le Canal de Kiel me paraît
indubitablement se présenter sous la forme d’une servitus
juris publict volontuaria. Ce concept qui, pendant des siècles,
a rendu de grands services au droit international, n’est pas,
il est vrai, actuellement sans être contesté par la science du
droit des gens, mais en réalité son importance a grandi du
fait des traités de paix qui ont suivi la guerre mondiale. Car
ces traités ont donné lieu à de nombreuses situations juridiques
qui ne peuvent être classées ailleurs que dans la catégorie
des servitudes de droit international.

Si donc ledit droit de passage est considéré comme une
servitude, il en résulte des conséquences importantes pour la
présente affaire.

a) Selon la doctrine unanime du droit des gens, tous
traités stipulant des servitudes doivent être interprétés
restrictivement, de telle façon que la servitude, droit excep-
tionnel attaché au territoire d’un Etat étranger, ne limite qu'au
minimum la souveraineté de cet Etat. Si l’on s’en tient à une
interprétation purement littérale de l’article 380, le seul cas
où ne s'applique pas la servitude est celui où il s’agit de navires
appartenant à des nations elles-mêmes en guerre avec l’Alle-
magne. Pourtant, il est très douteux que Allemagne, lors-
qu'elle se trouve dans la situation d’un Etat belligérant ou
neutre, n’ait plus, en réalité, du fait de l’article 380, le droit,
pour sauvegarder ses intérêts, de prendre, relativement au
canal, des mesures spéciales non prévues par l'alinéa 2 de l’ar-
ticle 381, également à l'encontre de navires appartenant à des
Etats autres que ses ennemis. Car le canal est sous la juri-
diction de l'Allemagne et n'a pas été neutralisé comme l’a
été le Canal de Suez, et d’ailleurs dans une forme encore
moins complète, le Canal de Panama. C'est plutôt son usage
qui a été internationalisé ainsi que l’a été celui des grandes
voies d’eau intérieures. Il n'a pas été expressément renoncé au
droit de prendre des mesures spéciales en temps de guerre où
44

de neutralité ; et l’on ne peut déduire cette renonciation du
fait que le canal doit être « toujours libre et ouvert ». Que
ce droit soit accordé à perpétuité ne suffit pas à exclure la pos-
sibilité d’en réglementer ou même d’en suspendre temporaire-
ment l'exercice, et les mots essentiels employés pour la
neutralisation du Canal de Suez, reproduits dans le traité
relatif au Canal de Panama et qui sont : «en temps de guerre
comme en temps de paix » ne paraissent pas dans l’article 380.
Il se peut qu’une interprétation restrictive du traité établissant
la servitude aille à l’encontre du sens purement littéral de
l’article 380, interprétation selon laquelle le Reich, comme
belligérant ‘ou comme neutre, peut, en tant qu’il possède la
souveraineté sur la zone du canal, prendre, à l'égard de la
circulation des navires, des mesures que les articles 380 et sui-
. vants lui interdisent en temps normal. Cependant, deux
autres considérations viennent à l’appui de cette interprétation :
tout d’abord, l'alinéa 2 de l’article 381 démontre le bon-vouloir
des Etats victorieux de sauvegarder en temps normal les inté-
rêts administratifs de l'Etat riverain par rapport même au
droit de libre passage ; l’on peut en déduire que, puisqu'il se
trouve des dispositions pour répondre à ces intérêts d’impor-
tance moindre, les intérêts d'importance plus grande sont
également visés. En second lieu, au cours des négociations
de paix, l'Allemagne a expressément proposé, en présence
des stipulations manifestement insuffisantes de l’article 380, de
«conclure des arrangements précis»; cette proposition ne
fut faite, il est vrai, qu’à titre de réciprocité. Etant donné
que les Etats victorieux ne l’ont pas acceptée, ils doivent
laisser prévaloir contre eux le principe du droit romain selon
lequel «obscuritas pacti nocet ei qui apertius loqui potuit ».

b) De plus, selon la doctrine du droit des gens, les Etats
bénéficiant d'une servitude, sont, au profit des Etats qui y
_ sont soumis, sous l'obligation de -ciwiliter uti. Dans toutes
circonstances, doivent être respectés Les intérêts vitaux de
l'Etat soumis à la servitude. En partant de ce point de vue,
l'Etat bénéficiaire doit permettre que son droit se trouve par-
fois temporairement limité. Les intérêts vitaux allemands à
l'époque ont rendu nécessaire pour l’Allemagne l'observance
45

d'une neutralité stricte et absolue par rapport à la guerre qui
avait lieu immédiatement à sa frontière. À ce propos, la
situation politique intérieure de l'Allemagne, à l’époque,
n'est pas sans présenter une grande importance. Déjà, à
plusieurs occasions, le transit de trains chargés de munitions
et destinés à l’est, avait donné naissance en Allemagne —
par exemple à Giessen, Marburg et Untertiirkheim — à des
émeutes que la police et la Reichswehr n'avaient pas tou-
jours pu réprimer. En plusieurs endroits, les organisations
ouvrières avaient décidé d'employer la force afin d’em-
pêcher le transit du matériel de guerre. Des cas analogues
eussent pu se produire dans le Canal de Kiel où, du fait d’éclu-
ses et de portes, un navire ne peut passer sans l'assistance de la
main-d'œuvre allemande. Certes, le principe du respect des
traités exige qu’un Etat ayant assumé une obligation n’excipe
pas à la légère de difficultés intérieures pour ne pas observer
ses engagements extérieurs. Mais le Gouvernement allemand de
l’époque se trouvait en présence de difficultés très exception-
nelles provenant de la situation générale intérieure. Si tant
est qu’il soit possible d'appliquer la doctrine de civiliter uti
a une servitude de droit international, le Gouvernement alle-
mand, lorsqu’il a appliqué également au Canal de Kiella
prohibition relative au transit de contrebande, l’a fait afin de
sauvegarder ses intérêts vitaux. En ce faisant, l'Allemagne n’a
pas laissé prévaloir sur ses obligations conventionnelles
un droit de nécessité spécial ; elle s’est bornée à faire valoir
Vexistence des limites naturelles fixées à toute servitude.

IT. Des considérations d’un autre ordre justifient également
le refus opposé par l'Allemagne, malgré l’article 380, au passage
du Wimbledon par le Canal de Kiel. L'un des deux Etats
belligérants — la Russie — n’a pas participé au Traité de
Versailles ; il s'ensuit à mon avis que l Allemagne demeurait
obligée, 4 son égard, de remplir ses devoirs d’Etat neutre. Pour
réfuter cette thèse, l’on a allégué l'opinion juridique générale
suivant laquelle lorsqu'une voie. d’eau artificielle, mettant en
communication deux mers libres, a été affectée d'une manière
permanente à l’usage du monde entier, cette voie se trouve
assimilée aux détroits naturels en ce sens que l'Etat riverain
neutre ne peut plus être tenu responsable à l'égard de qui-
46

conque, soit du passage d’un navire de guerre belligérant, soit,
selon toute probabilité, du passage d’un navire portant des
munitions, et cela même lorsque cette affectation spéciale de
la voie d'eau n’a eu lieu qu’en vertu d’un accord particulier.
Mais l'existence de cette opinion générale ne me paraît pas
bien fondée. Afin de fournir une base à cette opinion juridique,
l’on invoque la pratique, en ce qui concerne les Canaux de
Suez et de Panama. Pour réfuter cette allégation, il y a lieu
de déclarer à nouveau que la situation juridique des Canaux
de Suez et de Panama est entièrement différente de celle du
Canal de Kiel, en ce sens que les uns ont été neutralisés en vertu
d’une « Befriedung» générale (neutralisation négative) de la
zone du canal, alors que l’article 380 ne prévoit pas de neutra-
lisation de cet ordre en ce qui concerne le Canal de Kiel. Méme
en admettant que le Canal de Panama est placé sous le con-
tréle exclusif des Etats-Unis, il n’en est pas moins vrai que le
traité Hay-Pauncefote du 18 novembre roor fait mention de
cette neutralisation générale et contient un certain nombre de
stipulations dans ce méme sens. Dans ces circonstances,
l'application de plano au Canal de Kiel de notions de droit
international qui ont été conçues à propos des Canaux de Suez
et de Panama, paraît soulever des objections, puisque, comme
il a déjà été dit, seul a été internationalisé l’usage du Canal de
Kiel, ce qui, sans aucun doute, tend plutôt à créer une ressem-
blance entre ce canal et les voies d’eau intérieures.

En raison de ces faits, je suis d’avis qu’il est, en tout cas,
nécessaire de répondre à la question de savoir si le passage
du vapeur Wimbledon était compatible avec les devoirs
de l’Allemagne neutre vis-à-vis de la Russie. Pour les raisons
suivantes, la réponse à cette question est dans la négative.
Une étude approfondie de la genèse des articles 2 et 7 de la
cinquième convention de La Haye de 1907 concernant lesdroits
et les devoirs des puissances et des personnes neutres en cas
de guerre sur terre, ainsi que de l'application de ces articles
pendant la guerre mondiale, notamment par la Hollande
neutre, montre que le transport de matériel de guerre, même
sans contrôle où escorte militaire, doit être considéré comme
un convoi, aux termes de l’article 2 dela convention, lorsque
47

ce transport n'est pas le résultat d’une transaction commer-
ciale, mais lorsque le belligérant lui-même se présente dans
la double capacité d’expéditeur et de destinataire, que le dit
transport soit ou non effectué par des navires particuliers.
Aucun Etat neutre ne peut tolérer le transit par son terri-
toire d’un convoi de cette nature. Il en résulte que le Reich
allemand n’était pas en droit de permettre le passage du
Wimbledon par le Canal de Kiel, puisque les munitions en
question, expédiées par la Mission polonaise à Salonique
et destinées à la Base maritime de l’Etat polonais à Dantzig,
étaient la propriété de ce pays et puisqu’ à cette époque, l’état
de paix n'était pas encore rétabli. Comme la Hollande neutre
l’a fait remarquer à juste titre au sujet du transport de sable
et de gravier sur le Rhin, et eu égard au fait qu’un des belli-
gérants avait, à ce propos, invoqué l’Acte de navigation
du Rhin, les devoirs de neutralité doivent avoir le pas sur
toute obligation conventionnelle. Tel est également le point
de vue de la doctrine du droit des gens (V. Richard Kleen :
Lois et usages de la neutralité. Paris 1898. Volume I, pp. 223—
224). La violation des devoirs de neutralité, même lorsque
l'on peut alléguer à leur appui des obligations convention-
nelles assumées à l'égard d'Etats tiers, est, sans doute pos-
sible, un délit de droit international. L’intention des Etats
victorieux ne saurait avoir été d’obliger le Reich, en vertu
du Traité de Versailles, à commettre des délits à l’encontre
d'Etats tiers. D'ailleurs cette intention n’eût pas pu être
réalisée, car il est impossible d’assumer par convention une
obligation juridiquement valable, et qui ait pour but l’accom-
plissement d’actes violant les droits de tierces parties.

(Signé) WALTHER SCHÜCKING.

a PONT TS eee RAY D ES YY VULEULL ALLÉE LED ULULLS
